DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/14/2020.  These drawings are found acceptable by the examiner.
Incorporation By Reference
The attempt to incorporate subject matter into this application by reference to following: Seela et al, (199), Helv. Chim. Acta 82;1640 (page 6); US Patent application 13/981711 (page 9); US 20100330571 (page 14); 7,393,665, 8,168,385, 8,481,292, 8,685,678, and 8,722,368, 7,264,929 (page 18); US 9346892 (page 21); Merrifield, Science 232: 341-347 (1986) (page 22); and US 9346892 (page 23 and 27) is ineffective because the root words “incorporate by reference” have been omitted, see 37 CFR 1.57(b)(1); the reference documents have not clearly identified as required by 37 CFR 1.57(b)(2).    
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	The claims 1-17 are indefinite because in the claim 1 because the claims appear to recite several different barcoding steps at the steps at step (b), step (i) and the step (k). However the step k. appears to be redundant to the steps b. and i. and it is unclear if the method step performs each of the separate barcoding steps or if the step k. is redundant to the prior barcoding steps.  It is unclear if the claimed method step at k. is suggesting that the barcoded TCR genes and barcoded MHC-neoantigen complex are further barcoded and thus a clear interpretation of claim cannot be ascertained.
(b)	The clams 1-17 are indefinite in the claim 1 at the step e. “introducing the TCRA and TCRB gene pairs d. into a receptive T-cell” is confusing because the claims does not make clear how the claimed “introducing step is performed” and what is encompassed by the limitation a “receptive T-cell”. 
(c)	The claims 1-17 are indefinite and confusing in the claim 1 at the “forming neoantigen peptides from neoantigen genes” because it is unclear how the neoantigen peptides are formed from the neoantigen genes. Neither the specification nor claims make clear the metes and bounds of what is encompass by the limitation “forming” in the context of the claims.   
Closest Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al., (Nat. Biotechnol. 32(7):684-692, July 2014) teach a method where single T cells are sorted into 96-well PCR plates. An RT-PCR reaction is done using 76 TCR primers and 34 phenotyping primers. The products are then used in a second PCR reaction—either one that uses nested primers for TCR genes or one that uses nested primers for phenotypic markers, including cytokines and transcription factors. A third reaction is then performed that incorporates individual barcodes into each well. The products are combined, purified and sequenced using the Illumina MiSeq platform. The resulting paired-end sequencing reads are assembled and deconvoluted using barcode identifiers at both ends of each sequence by a custom software pipeline to separate reads from every well in every plate. The resulting sequences are then analyzed using a program called VDJFasta, which we have adapted to resolve barcodes and analyze sequences with a customized gene-segment database that includes relevant 
    PNG
    media_image1.png
    670
    1036
    media_image1.png
    Greyscale
transcription factors and cytokine genes. The population of annotated sequences above background levels in each well is then measured. For TCR sequences, the CDR3 nucleotide sequences are then extracted and translated.    see page 3 and Figure 1.   Han et al further teach to validate our TCR sequencing methodology, 80 single CD45RA+CD4+TCRαβ+ T cells were sorted from peripheral blood of a healthy human donor into one 96-well plate, and 80 single CD4+ or CD8+TCRαβ+ T cells were sorted from the same sample into a second plate. CD45RA marks naive CD4+ T cells that are not expected to have undergone much clonal expansion. The Jurkat human T-leukemic cell line was used as a positive control. Into both plates, individual Jurkat T cells were sorted into eight wells, and eight wells were left blank. These plates were initially subjected to the first reaction containing 74 TCR variable (V)-region primers, 2 constant (C)-region primers and 34 phenotyping primers. Phenotyping primers were included in the first reaction to demonstrate that the inclusion of these primers does not interfere with TCR sequencing. The subsequent nested PCR and barcoding reactions were then performed and reaction products were subsequently sequenced and analyzed (page 3)..
	Bentzen et al teach peptide–major histocompatibility complex (MHC) multimers labeled with individual DNA barcodes to screen >1,000 peptide specificities in a single sample, and detect low-frequency CD8 T cells specific for virus- or cancer-restricted antigens (abstract). Bentzen et al teach that they generated DNA barcode-labeled MHC-I multimer reagents on a dextran backbone that carried the common fluorescent label phycoerythrin (PE). The DNA barcodes were designed from a set of 240,000 unique 25-mer oligonucleotides with sequences described that have similar amplification properties while maintaining maximum diversity of their identification motifs. To provide a system adaptable to large library screenings, we applied a combinatorial design of DNA 
    PNG
    media_image2.png
    975
    685
    media_image2.png
    Greyscale
barcodes. Through this design we could generate at least 5.8 × 106 different barcodes. To determine the number of unique DNA sequences originating from each pMHC-associated barcode (clonally reduced barcode reads), we incorporated unique molecular identifiers (UMIs) next to the barcode sequence, allowing the clonal reduction of sequences from the amplified product. MHC multimers were generated by addition of average two biotinylated DNA barcodes and 12 pMHC complexes per dextramer backbone.  (see section entitled results “Large Scale Detection of T-Cell Specificities” age 1037-1038 and Figure 1.
	While the teachings of Han and Bentzen teach barcoding T-cells with cell-specific barcodes and barcoding antigen specific T cells using peptide MHC multimers labeled with DNA barcodes, no prior art was found teaching the combination of method step especially the steps of i. combining the neoantigen peptides from step h. with an MHC-1 20antigen presenting complex and an oligonucleotide barcode to form a barcoded MHC-neoantigen peptide complex; j. contacting the T-cells from step e. with the barcoded MHC-neoantigen peptide complexes from step i. to form cell-bound MHC-neoantigen-TCR complexes; 25k. barcoding the TCR genes and the MHC-neoantigen complex barcode from each T-cell from step j. with a cell-specific barcode; sequencing the TCR genes with associated cell-specific barcodes and the MHC-neoantigen complex barcodes associated with cell-specific barcodes in the T-cells from step k.; m. identifying the neoantigen as the cognate antigen for the TCR if at 5least one of the TCR genes and MHC-neoantigen complex barcode are associated the same cell-specific barcode. No motivation could be found in the prior art to combined the various methodologies such as as taught by Han and Bentzen to achieve the claimed invention.  
Conclusion
No claims are allowed.  However, the claims are free of the prior art. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637